                                 UN ITED STATES DISTR ICT CO UR T
                                 SOU TH ERN D ISTR ICT O F FLO RID A

                                   CivilN o.l7-cv-8o884-M arra/M atthew m an

CU STOM PLA Y ,LLC,

         Plaintiff,
                                                                          FILED BY                    D.C.

A M A ZON .CO M ,IN C .,                                                          MAt 2i 2219
                                                                                   ANGELA E.NOBLE
                                                                                  CLERK U S DIST.CX
         Defendant.                                                              s.n.oFdL:.-w.Re.



 A M EN DED I O R DER G R AN TIN G IN PAR T AN D DEN Y IN G IN PA R T PLAIN TIFF'S
EX PED ITED M O TIO N TO M O DIFY TH E PR O SECU TIO N BAR PR O V ISIO N O F TH E
                          PROTECTIVE ORDER IDE 1161
        TH IS CA U SE is before the Court upon Plaintiff, Custom play, LLC'S (Cû
                                                                               plaintiff')
Expedited Motion to M odify the Prosecution BarProvision oftheProtectiveOrder(isM otion'')
(DE 1l6).Thismatterwasreferred to theundersigned by United StatesDistrid JudgeKelmeth
A.Marra.SeeDE 31.Defendant,Amazon.com,lnc.(ir efendant''),hasfiled a response to the
motion (DES 118,1221along with a Declaration ofTheodoreJ.Angelis (DES 119,1231,and
Plaintiffhasfiled areply kDE 1241.The Courthasexpedited briefing on thisM otion and has
determ ined thatno hearing isnecessary.Thism atteris now ripe forreview .

                                 1.       PR O T ECTIVE O R DER AT ISSUE

        The pending M otion deals with Plaintiffs request to m odify the provisions of a

EtprosecutionBarProvision''ofaProtectiveOrderentered bytheCourtupon thejointmotion of

lThisAmendedOrderisbeingenteredinresponsetoPlaintiffsMotionforClaritscation(DE 126)andisintended
to make crystalclearthe Court's ruling onthe Prosecution BarProvision ofthe Protective Order.

                                                       1
the parties. Specifically, on M ay 25, 2018, the parties filed a Stipulated Protective O rder

Governing Dissemination ofConfidentiallnformation (isprotective Order'')(DE 581.TheCourt
entered the ProtectiveOrderon the same date.gDE 59j.Paragraph 7 ofthe Protective Order
states the follow ing:

       Absent written consent from the Producing Party, any Counsel who receives
       access to C'H IGH LY CO NFID EN TIA L- A TTORN EY S' EY ES ON LY '' or
       CIH IGH LY CON FID EN TIA L- SOU RCE COD E''inform ation thatistechnicalin
       nature shallnot supervise,assist,substantively advise,or otherw ise substantively
       counselin the drafting oramending ofpatentclaims ofany patentapplication in
       the field ofvideo annotation before any foreign ordomestic agency fora period
       ending tw o years after the finalresolution of this litigation.This provision does
       not prohibit a Party's Counsel from participating in reexam ination proceedings,
       Post-Grant Review proceeding, lnter Partes Review proceeding, or Covered
       Business M ethod Review proceeding involving any of the Party's patents,
       provided,howeverthatsuch Counsel(who had accessto the Party's technical
       Protected M aterial designated as SSH IGH LY C ON FID EN TIA L- A TTO RN EY S'
       EYES ONLY'' or SSHIGHLY CONFIDENTIAL- SOURCE CODE'') do not
       participate in the drafting or am ending ofany patentclaim s in the field ofvideo
       annotation.The duration ofthis section m ay be term inated earlierby agreem entof
       theparties(e.g.,inthecaseofsettlement).
(DE 59,pp.10-111.
                                  II.     PLA IN TIFF'S M O TIO N

       On M ay 13,2019,Plaintifftiled itsexpeditedM otion (DE 1l61seekingmoditication of
the above provision ofthe Protective Order.Plaintiffarguesthatthe ûtrestrictive language ofthe

Prosecution Bar Provision''precludesevery attorney in Plaintiff s counsel'softk e from assisting

Plaintiff in am ending its patentclaim s.1d.atp.2.Plaintiff further asserts thatonly one attorney

in Plaintiff's counsel's oftice,K yle Ceuninck,Esq.,has actually review ed the docum ents that

Defendant designated ûçc onfidential- A ttorneys' Eyes O nly.'' Id. According to Plaintiff, M r.

Ceuninck will notbe involved in am ending any of the claim s of Plaintiff's patents before the

PatentTrialand AppealBoard.ld Plaintiffcontendsthatûllejxcluding Customplay'scounsel
                                               2
from representing itwith respectto claim amendmentwould unduly prejudice Customplay''
because iklslince Customplay's inception,Counsel has been Customplay's sole intellectual
property eounsel.'' 1d. at       Plaintiff requests that the Court m odify the Prosecution Bar

Provision to change the language from itany counselw ho receives access to''and ticounselw ho

had access to''the term s Stany counselwho view s''and ikcounselw ho had view ed.''Id.

       Plaintiffarguesthat,w hen itagreed to the Protective Order, Defendanthad notstated any

intentto file a petition for interpartes review w ith the PatentTrialand A ppealBoard. (DE 116,

p.4).PlaintiffmaintainsthatSsgood cause supportsthe minormodificationsthatCustomplay
seeks.However,withoutsuch modification,Customplay argues thatit willsuffer prejudice
which would outweigh any such prejudice to Amazon that could possibly result from the
requested m odification.''1d.atp.5.A ccording to Plaintiff,counsel's representation of Plaintiff

during the inter partes review proceedings before the Patent Trial and Appeal Board does not

createarisk ofinadvertentuseofDefendant'sconfidentialinformation,andthepotentialinjury
to Plaintiff if the Court does not m odify the Protective Order w ould outw eigh any potential

injurytoDefendant.Id.atpp.5-7.
       Attachedto the Motion isthcDeclaration ofPlaintiff'scounsel,KyleA.Ceuninck gDE
116-41.M r.Ceuninck atteststhathe isthe only person athislaw firm to have viewed any of
D efendant's docum ents,w hich are m aintained on a password-protected docum ent database. 1d.



                                111.   D EFEN DA N T'S R ESPO N SE

       D efendantargues thatithas provided Plaintiffw ith dlthe source code,and countless trade

secrets,thatpowerthe Amazon technology atissue.''(DE 118,p.l1.Defendantbelievesthat

                                               3
other attorneys at the law t-
                            11411 representing Plaintiff have accessed, or at least received, the

highly confidentialinform ation.1d.A ccording to D efendant, at the tim e thatthe parties agreed

on the language in the Protective Order,Plaintiffknew thatinterpartes review w as foreseeable.

1d.atp.5.M oreover,the PatentTrialand AppealBoard instituted interpartes review in M arch

2019, but Plaintiff w aited until April 9, 2019, to contact D efendant about m odifying the

Protective Order. 1d. D efendant quickly responded, and Plaintiff w aited a m onth to file its

M otion.Id atp.6.

       Defendant contends that prosecution bar provisions are com m onplace because it isvery

dif/cult for çstrialcounselhaving confidentialtechnicalinform ation about an adversary notto

rely on thatinform ation,even ifonly indirectly and inadvertently, when advocating zealously for

herclient's own interests.''gDE 118,pp.6-81.Defendant further contends thatcourts have
rejected Plaintiffs proposed language for the modification of the Protective Order as
Ssnecessarily inadequate.''1d.atp.9.Thisisbecause applying the prosecution baronly to law yers

w ho have actually view ed the contidential inform ation w ould allow lawyers to leanz the

inform ation through conversations orwritten sum m aries.1d.

       DefendantnextarguesthatPlaintiffhasnotsatisfied itsburden in seeking to modify the

Protective Order because al1 fotzr relevant factors the nature of the protective order; the

foreseeability,atthe tim e ofthe issuance ofthe order,ofthe m odification requested;the parties'

reliance on the order; and w hether good cause exists for the m odification- all w eigh against

modification.(DE 118,pp.10-15).DefendantpointsoutthatPlaintiffhasnotformally stated in
its M otion or the attached Declaration that other law yers at the 1aw firm lack know ledge of

D efendant's highly confidential inform ation;Plaintiff states that only one attorney physically


                                               4
reviewed the infonnation.1d atp.12.Finally,Defendantasserts thatPlaintiffhas notshow n the
                            .




required Ctsevere prejudice'' and that the Protective Order already contains a reasonable,
com prom ised prosecution barprovision.1d. atpp.13-15.

       Attached to the Response isthe Declaration ofD efendant's counsel, Theodore J.A ngelis

(DES119,1231.
                                    lV .   PLA IN TIFF'S R EPLY

       In its reply,Plaintiff argues that the nature of the Protective O rder favors m odification

because itexpressly allow s form odification. gDE 124,p.51.Plaintiffnextarguesthatitdid not

foresee the need to am end its claim s in the interpartes review untilM arch 2019 and thatitacted

promptly to work outtheissue with Defendant.1d.atpp.3-6.Plaintiffassertsthatrelianceon the

Protective O rderdoesnotw eigh in favorofthe m oditk ation because the docum ents produced by

D efendant w ere not truly highly confidential and because the senior attorneys at Plaintiff s

counsel's law finn have not view ed any protected m aterials. 1d. at p. 6. Finally, Plaintiff

m aintains thatgood cause exists for the m odification. 1d.atp.7.Plaintiffexplainsthatonly one

attonw y has accessed the contidential docum ents produced by D efendant, that Defendant is

sim ply speculating thatother attorneys have know ledge of the confidentialinform ation, that an

ethicalw allbetw een attorneys w ould be sufficient,and that Plaintiff being required to retain a

new law fil'
           m wouldbegreatlyprejudicial.f#.atpp.7-l0.
       Attached to the reply is another Declaration of Plaintiff s attom ey, Kyle A . Ceuninck

(DE 124-11.Mr.Ceuninck aversthatthedocumentsproduced by Defendantonly contain short
snippetsofincomplete source code.Id at! 5.M r.Ceuninch also states thathe isthe only
attorney in the law firm w ho Sthas actually reviewed,accessed,or hasknow ledge ofthe contents


                                               5
of A m azon's docum ents.''fJ. at! 6.Finally,he explainsthathe hasnotcommunicated with

other attorneysatthe firm aboutthe contentofthe docum ents, and thathe willnotdo so untilthe

interpartesreview proceedingsarecompleted.1d.at!!7-8.
                                                    AN A LY SIS

       The Courthas carefully review ed the M otion, response,reply,and the entire docketin

this case.First,the Courtfinds thatthe express language ofthe Protective Orderentered by the

Courton M ay 25,2018,doesallow foritsmodification.gDE 59,p.18,! l3.1j.Thatis,the
nature of the Protective O rder contem plates that a m odification m ay be necessary and m ay be

sought by any person.Plaintiff is, therefore, certainly perm itted to seek m odification of the

Protective O rder.

       Second,theCourtfindsthattheinterpartesreview (f$IPR'')institutedinmid-M arch2019
provides a sound basis for Plaintiff to m ove to m odify the Protective O rder. Plaintiff did not

foresee this occurrence atthe time the Protective Order was entered on M ay 25,2018. This

constitutes a substantialchange in circum stances.

       Third,the Courttinds good cause doesexistforthe Courtto grantsom e reliefto Plaintiff,

although notthe fullrelief soughtby Plaintiff.Thatis,the Courttinds good cause to m odify and

clarify the Protective Order asspecifically delineated below .

       Fourth, in balancing all the relevant factors, the Court tinds that Plaintiff would be

unfairlyand severely prejudiced iftheCourtdid notgrantamodificationandclaritication ofthe
Prosecution BarProvision.

       Fifth,although the parties have relied upon the Protective Order,Defendantwillsufferno

prejudiceduetotheCourt'sclarification and modification oftheProtective Orderasdiscussed

                                                6
below .Im portantly,in its response to the M otion, Defendantexplicitlystates,ddgblutitisunclear

whether both of the law yers w ho are Custom play's counsel in the interpartes review- A dam

U nderwood and Bryan W ilson- have accessed A m azon's confidential inform ation. lf not,

Custom play's m otion is baseless;M r.Carey's tirm need do nothing m ore than create an ethical

wallbetween itslawyers.''gDE 118,p.131.ln itsreply,Plaintiffarguesthatonly Mr.Ceuninck
has accessed D efendant's conlidential inform ation. gDE 124,p.81.TheDeclaration ofKyleA.

Ceuninckattachedtothereply gDE 124-1)furtherclaritiesthatM r.Ceuninckistheonly attorney
in the law firm w ho Sshas actually review ed, accessed, or has knowledge of the contents of

Amazon'sdocuments.''1d.at!6.
       ln lightofthe foregoing,the Courthereby clarifies and m odifies the Protective Order as

follow s. The Court w ill pennit only tw o specific attorneys from Plaintiff's law firm , Carey

Rodriguez Milian Gonya,LLC Cscarey Firm''l--Adam Underwood,Esq.,and Bryan W ilson,
Esq.--to supervise,assist,substantively advise,or otherwise substantively counselin the drafting

oram ending ofpatentclaim sofany patentapplication in the field ofvideo annotation before any

foreign or domestic agencyz(hereinafter,referred to as ûûpatent Claim Amendment'').Mr.
U nderw ood and M r.W ilson can only w ork on such ûspatentClaim Am endm ent''so long as the

ethical wall, w hich has already been form ed according to Plaintiff s representations and the

requirem ents for w hich the Courtdiscusses below ,rem ains intactbetw een M r.U nderw ood and

M r. W ilson and any attorneys from the Carey Firm who have accessed, review ed, or

com m unicated about D efendant's highly contidential inform ation.See Voice D om ain Techs.,

LLC v.Apple,Inc.,No.CIV.A.13-40138-TSH,2014 W L 5106413,at *9 (D.Mass.Oct.8,

2Thislanguageistakenverbatim from theProsecutionBarProvisionoftheProtectiveOrder(DE581.
                                                7
2014) (permitting such an ethicalwallas a solution to avoid confidentialinformation from
litigation to beuse'd in reexamination proceedingsl;see also Valencell, Inc.v.Apple,lnc.,N o.

5:16-CV-1-D,2016 W L 7217635,at *9 (E.D.N.C.Dec.12,2016) (tdNonetheless,the coul't
shares the persped ive reflected in the Texas m odel protective order that an ethicalwallis a

reasonable m eans of helping to ensure com pliance w ith the purpose behind the prosecution

bar.'').The ethicalwallrequired by the Courtin the instantcase willsafeguard Defendant's
highly confidentialinfonnation.

          TheCourthereby requires,as partofthe required ethicalwall,thatM r. U nderwood and

M r.W ilson cannotdiredly or indirectly access or review the con/dentialinform ation produced

by Defendantwhich Defendanthas designated,or shalldesignate in the fm ure, as 4CHIG H LY

CON FID EN TIA L- A TTORN EY S'EY ES ON LY ''or ûIHIG H LY CON FID EN TIA L- SOU RCE

COD E'' pursuant the Protective Order. M oreover, M r. U nderwood and M r. W ilson cannot

communicate(orally orinwriting orinanyotherfashion)with any attorneysin theCarey Finn
aboutthishighly contidentialinform ation previously produced by D efendant orproduced in the

future.Finally,M r.Undenvood and M r.W ilson cannotbe in an area ofthe law fil'm w here the

confidential inform ation is being verbally discussed and cannot be party to any telephone

communication,email,text,memorandum,written summaries,orotherdoctlmentts)where the
confidential inform ation is being discussed.M oreover,M r.U nderwood and M r.W ilson shall

ensure that they are the only tw o attorneys from the Carey Firm w ho w ork on lûpatent Claim

Amendment.''The Courtwillrequire M r.Underwood and M r.W ilson to tile affidavits stating,

under oath,thatthey agree to the term s as setforth above and shallscnlpulously adhere to these

term s.


                                              8
       The Courthasclarified and modified the Protective Orderby carving outan exception in

the Prosecution B ar Provision to perm it M r. U nderwood and M r.W ilson to w ork on ûtpatent

Claim Am endm ent.'' These are the onlv tw o attom eys at the Carey Firm w ho m ay work,

indirectly or directly,on ûçpatent Claim Am endm ent.''ln lightofthemuch ado and objectionS

Defendanthas m ade about John Carey, Esq.'s involvem ent in this litigation,and in light ofthe

factthatDefendanthas provided factualallegations which arguably supportits contention that

M r.Carey has som e knowledge ofthe highly confidentialinform ation, the Courtw illnotallow

M r.Carey to w ork on ûkpatentClaim Am endm enf',eitherdirectly or indirectly. This should help

to alleviate D efendant's concern about any potentialviolation of the Protective O rder and any

useofthehighly conûdentialinform ation duringtheproeessofStpatentClaim Am endmenf'.

       The Courtis aw are ofthe extensive case 1aw cited by D efendantin itsresponse regarding

m oditication ofa protective order.In entering thisO rder,the Courthasconsidered and attem pted

to adhere to allrelevantcase law .The Courthascarefully review ed,forexam ple, Judge Bryson's

excellent opinion in British Telecomm unications                 M c/lntervqctivecorp, N o.

18-366-W CB,2019 W L 1244075 (D.Del.M ar. l8,2019),as well as the four-factor test
discussed inChicagoMercantileExch.,Inc.v.Tech.ResearchGrp.,LLC,276F.R.D.237(N.D.
111.2011),acaseupon whichbothsidesrelyheavily.
        ln the instant Order,how ever,the Court is only slightly m odifying and clarifying the

Protective Order by m andating the institution of an ethical w all which w ill allow tw o specitic

attorneys to w ork on lspatent Claim A m endm ent''so long as they are ethically w alled off from

the highly contidentialinformation produced by Defendant in this litigation.In other words,


3 See DE 118,pp.4-5,12.

                                                9
PlaintiffsM otion isgranted totheextentthattheCourthasclarified and m odified the Protective

Order to carve out an exception for tw o atlorneys, and tw o attom eys only,but the M otion is

denied to the extent that Plaintiff seeks to further m odify the actual language of the Protective

Order.4 The Courtis concerned thata wholesale m odification of the Protective Order to change

thelanguageoftheProsecution BarProvision asrequested by Plaintiffm ay ulm ecessarily lead to

further disputes betw een the parties.The ethicalw allprovision im posed by the Court, along w ith

other conditions imposed,provides clality and specificity so asto avoid furtherlitigation over

thisissue.

        Finally,the Courtnotes its disappointm ent with Plaintiff and its counselin thatPlaintiff

adm ittedly knew aboutthe instantdispute in M arch 2019 and w aited untilM ay to tile its M otion

on an expedited basis.The Courthas had to set aside otherm atters and dedicate its resourcesto

thism atterin orderto resolve Plaintiff'sM otion on an expedited basis.The Courtdoes notwant

toseethisunnecessarywasteofjudicialresourcesoccuragain.
        Based on the foregoing,itishereby O R DER ED as follows:

             Plaintiffs Expedited M otion to M odify the Prosecution Bar Provision of the

             Protective OrdergDE 1161isGRANTED IN PART AND DENIED IN PART as
             specified above.

             M r.U nderw ood and M r.W ilson are the only attorneysatthe Carey Firm w ho shallbe

             perm itted to w ork on tspatent Claim Am endm ent'' so long as the ethical wall

             described above rem ains intact. They shall com ply with all conditions previously


4Defendantarguesin itsresponsethattscustom play hastheburden ofshow ing, on a Iawyer-by-lawyerbasis,that
theproposedmodificationtotheAgreedProtectiveOrderisnecessaly toavoidaclearandseriousinjury.''(DE 118,
p.121.TheCourthasengaged in alawyer-by-lawyeranalysisin comingto itsdecision.
               stated in thisOrder,as willPlaintiffand al1the attorneysatthe Carey Finn. N o other

               attorney in the Carey Firm shallbeperm itted to directly orindirectly work on dcpatent

               Claim Am endm ent.'' Attorneys John C . Carey and K yle A . Ceuninck are not

               precluded from participating in reexamination proceedings, Post-G rant Review

               proceedings,Inter Partes Review proceeding, or Covered Business M ethod Review

               proceedings involving any ofthe Party's patentss, so long asthey do notparticipate in

               d'PatentClaim A m endm ent'', and so long astheirparticipation is in accordance with

               theprovisionsoftheProtectiveOrder(DE 581.M r.Underwood andM r W ilson shall
                                                                                      .



               tile affidavits on or before M ay 25,2019, stating that they w ill follow the Court's

               directives and fully com ply w ith the Court's Orderand directives.

         D O N E and O R DER ED in Cham bers atW estPalm Beach, Palm Beach County,Florida,

this
       2-/dm
           .
            f
           ay ofM ay,20 19.


                                                        W ILLIAM M A T EW M A N
                                                        United StatesM a istrate Judge




5ThisIanguageistakendirectlyfrom theProtectiveOrder(DE 582  .
